DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 2/18/2021 has been considered.
Drawings
The drawings filed on 2/18/2021 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 2/18/2021 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-12, 18 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shen (US 2012/0012997).


    PNG
    media_image1.png
    382
    438
    media_image1.png
    Greyscale

Regarding claim 1, Shen discloses:
A semiconductor package comprising: 
a first semiconductor chip comprising a semiconductor substrate (100, ¶0014) and a 5redistribution pattern (316, ¶0027) on a top surface of the semiconductor substrate, the redistribution pattern having a hole (420, ¶0028) exposing an inner sidewall of the redistribution pattern (316); 
a second semiconductor chip (650, ¶0032) on a top surface of the first semiconductor chip; and 
a bump structure (668, ¶0036) disposed between the first semiconductor chip and the second 10semiconductor chip, wherein the bump structure is disposed in the hole (420) and is in contact with the inner sidewall of the redistribution pattern (316).
Regarding claim 2, Shen further discloses:
wherein the bump structure 15comprises: a solder pattern (668, ¶006) filling the hole (420) and being in direct contact with the inner sidewall of the redistribution pattern; and 
a pillar pattern (664, ¶0036) disposed between the solder pattern and a chip pad (656, ¶0034) of the second semiconductor chip (650).
Regarding claim 3, Shen further discloses:
wherein the first semiconductor chip further comprises a through-structure in the semiconductor substrate, and wherein the redistribution pattern is electrically connected to the through- 25structure (¶0017).
Regarding claim 4, Shen further discloses:
wherein the bump structure (316) is spaced apart from the through-structure when viewed in a plan view  (¶0017).
Regarding claim 10, Shen discloses:
A semiconductor package comprising: 
42Attorney Docket No. SAM-58263 a first semiconductor chip comprising a semiconductor substrate (100, ¶0014) and a redistribution pattern (316, ¶0027) disposed on a top surface of the semiconductor substrate, the redistribution pattern (316) having a hole; 
a second semiconductor chip (650, ¶0033) on a top surface of the first semiconductor chip; 
5a solder pattern (668, ¶0036) provided in the hole so as to be in contact with an inner sidewall of the redistribution pattern; and 
a pillar pattern (664, ¶0036) disposed between the solder pattern (668) and the second semiconductor chip (650).
Regarding claim 11, Shen further discloses:
wherein the first semiconductor chip further comprises a through-structure (¶0017) penetrating the semiconductor substrate, and wherein the solder pattern (668) is electrically connected to the through-structure through the redistribution pattern.
Regarding claim 12, Shen further discloses:
wherein a bottom surface of the hole is provided in the redistribution pattern (316), and wherein a bottom surface and a sidewall of the solder pattern (668) are in contact with 20the redistribution pattern.
Regarding claim 18, Shen further discloses:
a package substrate (¶0014) having a top surface on which the first semiconductor chip is mounted, 25wherein the first semiconductor chip further comprises first integrated circuits (¶0015), 44Attorney Docket No. SAM-58263 wherein the second semiconductor chip comprises second integrated circuits (¶0032, ¶0015), and wherein the pillar pattern includes a material different from a material of the solder pattern (¶0029, ¶0036, ¶0027).
Regarding claim 19, Sheen discloses:
A semiconductor package comprising: 
a package substrate (¶0014); 
a first semiconductor chip (100) mounted on the package substrate (¶0014); 
a second semiconductor chip (650) disposed on a top surface of the first 10semiconductor chip; and 
a bump structure disposed between the first semiconductor chip and the second semiconductor chip, wherein the first semiconductor chip comprises: 
a first semiconductor substrate (100); 
15a first circuit layer (¶0015) disposed on a bottom surface of the first semiconductor substrate and comprising first integrated circuits; 
a first through-structure (¶0017) disposed in the first semiconductor substrate; 
a first redistribution pattern (106, 210, 316 taken together) disposed on a top surface of the first semiconductor substrate and connected to the first through-structure (¶0017); 
20a first protective layer (108, ¶0022) on a top surface of the first redistribution pattern; and 
an upper insulating layer (104, ¶0018) between the first semiconductor substrate and the first redistribution pattern, wherein the second semiconductor chip comprises: 
25a second semiconductor substrate (650); 45Attorney Docket No. SAM-58263 
a second circuit layer disposed on a bottom surface of the second semiconductor substrate and comprising second integrated circuits (¶0032, ¶0015); and 
a chip pad (657, ¶0033) disposed on a bottom surface of the second circuit layer and electrically connected to the second integrated circuits,
5wherein the first redistribution pattern has a hole (upper surface of element 316) exposing an inner sidewall of the first redistribution pattern, and 
wherein the bump structure comprises: 
a solder pattern (668/552) provided in the hole so as to be in contact with the inner sidewall of the first redistribution pattern; and 
10a pillar pattern (664) between the solder pattern and the chip pad (657) of the second semiconductor chip (650).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen.
Regarding claims 5 and 6, Shen does not disclose “wherein a distance between the first and second semiconductor chips is less than a height of the bump structure” and” wherein the distance between the first and second semiconductor chips ranges 10from about 3µm to about 20 µm, and wherein the height of the bump structure ranges from about 5µm to about 30 µm”.  However, a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47).  In the instant case, a change in the distance between first and second semiconductor chips would not modify the function of the package.  Therefore, the claimed limitations are considered met.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2008/0088031) in view of Lee (US 5,872,399).

    PNG
    media_image2.png
    583
    370
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    570
    335
    media_image3.png
    Greyscale

Regarding claim 1, Kwon (figure 7) discloses:
A semiconductor package comprising: 
a first semiconductor chip (C1, ¶0047) comprising a semiconductor substrate (100, ¶0042) and a 5redistribution pattern (136, ¶0042) on a top surface of the semiconductor substrate; a second semiconductor chip (C2, ¶0047) on a top surface of the first semiconductor chip; and 
a bump structure disposed between the first semiconductor chip and the second 10semiconductor chip.
Kwon does not disclose “the redistribution pattern having a hole exposing an inner sidewall of the redistribution pattern” and “wherein the bump structure is disposed in the hole and is in contact with the inner sidewall of the redistribution pattern”.
In a similar device, however, Lee (figures 3b, 3d) discloses a substrate (300, column 4 line  12) including a redistribution pattern (100), the redistribution pattern having a hole (160, column 4 line 14) exposing an inner sidewall of the redistribution pattern and wherein a bump structure (150, column 4 line 24) is disposed in the hole (160) and is in contact (at least through elements 110 and 120) with the inner sidewall of the redistribution pattern (100).  Lee discloses that a structure as taught improves bonding between the redistribution pattern and the solder ball  (column 4 lines 25-27).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of he claimed invention to modify the device of Kwon including providing a redistribution pattern having a hole exposing an inner sidewall of the redistribution pattern, and the bump structure is disposed in the hole and is in contact with the inner sidewall of the redistribution pattern, in order to provide improved bonding as taught by Lee.
Regarding claim 3, Kwon further discloses:
wherein the first semiconductor chip (C1) further comprises a through-structure (122) in the semiconductor substrate, and wherein the redistribution pattern (136) is electrically connected to the through- 25structure.
Allowable Subject Matter
Claims 7-9, 13-17, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art does not disclose “an underfill layer disposed in a gap region between the first and second 15semiconductor chips and covering the bump structure, wherein a thickness of the underfill layer is less than a height of the bump structure” in combination with the remaining claimed features.
Regarding claim 13, the prior art does not disclose “an upper insulating layer disposed between the redistribution pattern and the top surface of the semiconductor substrate, 25wherein the hole exposes the upper insulating layer, and 43Attorney Docket No. SAM-58263 wherein the solder pattern is in contact with the upper insulating layer” in combination with the remaining claimed features.
Regarding claim 14, the prior art does not disclose “a lower redistribution pattern disposed between the semiconductor substrate and 5the redistribution pattern; and a lower protective layer disposed between the lower redistribution pattern and the redistribution pattern” in combination with the remaining claimed features.
Regarding claim 15, the prior art does not disclose “10wherein the first semiconductor chip further comprises a protective layer disposed on the redistribution pattern and having an opening, wherein the opening is connected to the hole and exposes an inner sidewall of the protective layer, and wherein the solder pattern covers the inner sidewall of the protective layer” in combination with the remaining claimed features.
Regarding claim 20, the prior art does not disclose “an underfill layer disposed between the first and second semiconductor chips 15and covering a sidewall of the bump structure, wherein a thickness of the underfill layer is less than a distance between a bottom surface of the solder pattern and a top surface of the pillar pattern, and wherein a thermal conductivity of the underfill layer is less than a thermal conductivity of the solder pattern and a thermal conductivity of the pillar pattern” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899